Citation Nr: 1737153	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with recurrent patellar dislocation of the left knee, prior to March 18, 2013.

2. Entitlement to evaluation in excess of 20 percent for patellofemoral syndrome with recurrent patellar dislocation of the left knee, from March 18, 2013.

3. Entitlement to a total rating based on individual unemployability (TDIU) prior to October 21, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and March 2014 ratings decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Muskogee, Oklahoma.

The Board previously remanded these issues in December 2016, July 2015, and October 2014.


FINDINGS OF FACT

1. The Veteran's left knee was productive of at least moderate recurrent subluxation or lateral instability throughout the period on appeal.

2. The Veteran's left knee was productive of locking, pain, and effusion into the joint throughout the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating of at least 20 percent for left knee instability are met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257.

2. The criteria for a rating of 20 percent for a dislocated knee with episodes of locking, pain, and effusion into the joint are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5258


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to increased ratings prior to March 2013 and from March 2013. For the forthcoming reasons, the Board will grant the minimum rating applicable given the evidence submitted for the issues detailed. Additionally, the Board will also remand the matter in order for the RO to obtain the Veteran's missing medical records from 2010 to 2014 from the Hampton/Albemarle VA outpatient clinic.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, knee joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

A review of the facts reveals the following:

In April 2017, the Veteran underwent a Compensation and Pension (C&P) examination for his left knee. The Veteran reported painful swelling and flare-ups in which he experienced excruciating pain with walking, standing, prolonged sitting, knee locking, and limitation on lateral movement. The Veteran's left knee flexion measured 0 to 70 degrees, and his extension measured 70 to 0 degrees. He suffered from evidence of pain with weight bearing and crepitus. After repetitive-use testing, the Veteran's flexion measured 0 to 50 degrees, and his extension measured 50 to 0 degrees. Additionally, the Veteran suffered from less movement than normal, weakened movement, disturbance of locomotion, and interference with standing. The Veteran suffered from a reduction in muscle strength, but the examiner found no ankylosis and no meniscal conditions.

After performing joint stability tests, the examiner determined there was no recurrent subluxation or lateral instability. The Veteran suffered from moderate recurrent patellar dislocation.

The examiner determined there was objective evidence of pain on passive range of motion and objective evidence of pain on non-weight bearing testing of the left knee.

In September 2009, the Veteran underwent an additional C&P examination in which he reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation. He suffered from frequent flare-ups as often as two times per week for entire days; they were precipitated by physical activity and occurred spontaneously. The Veteran's left knee flexion measured 140 degrees, and his extension measured 10 degrees; he did not suffer from additional loss of range of motion after repetitive use testing.

A review of the Veteran's VA medical records reveal that he frequently complained of and sought treatment for excruciating pain, locking in the knee, instability, and loss of functioning due to his knee pain. From time to time, the Veteran utilized a cane for ambulation.

Applying the law to the facts of the case, the Board finds the Veteran should be, first, awarded a 20 percent rating under Diagnostic Code 5258 for locking of the knee due to a kneecap condition and, second, a 20 percent rating for moderate recurrent subluxation or lateral instability throughout the period on appeal, instead of the current staged rating.

The Board notes that the VA has rated the Veteran's left knee as disabled since 1998, yet in that time the Veteran has received only two C&P examinations. Because of that, most of the evidence consists of the Veteran's lay statements to the VA and to his doctors that he suffers from severe pain, effusion, and locking of the knee joint. The Veteran's C&P examinations do not contradict the Veteran's statements, and he is not in receipt of a rating that speaks to the symptoms of locking and effusion he suffers due to his kneecap dislocation and movement. Thus, the Veteran fulfills the criteria for the highest award possible under Diagnostic Code 5258 for locking, pain, and effusion into the joint.

Second, there is insufficient evidence in the record to support the current staged rating of a 10 percent rating prior to 2013 and then a 20 percent rating from 2013 for Diagnostic Code 5257. Accordingly, the Veteran is awarded a 20 percent rating throughout the entire period on appeal. 

Lastly, the Board finds that the record as it stands is inadequate to determine if a rating in excess of 20 percent for left knee instability or reduced range of motion is warranted.  Thus, the missing records must be obtained before further adjudication.


ORDER

A rating of 20 percent under Diagnostic Code 5258 is warranted.

A rating of 20 percent under Diagnostic Code 5257 is warranted for the entire time on appeal.


REMAND

The Veteran contends that he is entitled to an earlier effective date for TDIU and for increased ratings in his left knee. For the following reasons, the Board finds a remand is necessary.

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a); see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) ("[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.").  When such unemployability is shown and the Veteran meets certain numeric evaluation requirements, the Board may award TDIU in the first instance.  38 C.F.R. § 4.16(a).  Otherwise, the Board may only refer the case to the Director of Compensation Service (Director) for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b); see also Cantrell v. Shulkin, 28 Vet. App. 382, 387 (2017).

In this case, the Veteran has been awarded TDIU effective October 2014. Prior to that date, he is in receipt of service connection for patellofemoral syndrome with recurrent patellar dislocation of the left knee, rated as 20 percent; right knee subluxation dislocation, rated as 20 percent; patellofemoral syndrome of the right knee, rated as 10 percent; left knee limitation of flexion, rated as 10 percent, as well as his recently awarded 20 percent rating for a left knee locking, effusion, and popping. His combined disability rating is 60 percent, which does not meet the schedular requirements for TDIU pursuant to 38 C.F.R. § 4.16(a).  The Veteran has suggested that his disabilities have not been adequately assessed and the Board agrees; due to his PTSD and lack of mobility, the Veteran has been unemployed since May 2009. A June 2015 VA examiner stated that given the severity of the Veteran's PTSD, "it would be expected that if he was currently employed he would display in many work settings high levels of occupational impairment when engaged in both sedentary and physical work tasks." Accordingly, the Board finds referral to the Director for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) is appropriate.

Secondly, the RO has still neither obtained nor explained why it was unable to obtain the Veteran's 2010 through 2014 Hampton/Albemarle outpatient notes, as directed by the Board in July 2015 and October 2014. Accordingly, such records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Refer the application for a TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

2. Obtain any and all VA treatment records of the Veteran and associate them with the record, to specifically include treatment records from the Hampton/Albemarle VA outpatient treatment center dated between May 24, 2010, and March 12, 2013.

3. After completing all indicated development, readjudicate the issues in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


